DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
	Claims 1-20 are rejected. 
	Claims 1, 10, 12 & 14-17 are amended. 
Response to Amendments
Amendments filed 12/28/2020 have been entered. Amendments to the claims have overcome §112 rejections previously set forth in non-final Office Action mailed 07/02/2020. Amendments do not overcome §103 rejections. 
§103 rejections are maintained. 
Response to Arguments 
Arguments filed 12/28/2020 have been entered. Arguments were fully considered. 
Applicant argues that the prior art of  Lewis ‘007, Lewis ‘233 or Knorre teach or suggest the method of claim 1 and plant of claim 10. This argument is not persuasive because the combination of references teach the claimed invention. 
	Specifically, Lewis ‘007 teaches a waste water treatment method comprising a pretreatment zone (Lewis ‘007, see C8/L63-65), reaction reactor, first amount of oxidizing agent, second amount of oxidizing agent and process reactor (Lewis ‘007, see annotated Fig. 5 of each process). 




Annotated Fig. 5

    PNG
    media_image1.png
    809
    976
    media_image1.png
    Greyscale

	While Lewis ‘007 does not teach a reaction reactor located downstream of a pretreatment zone, it is known in the art by Lewis ‘233 that these two processes can be performed separately such that a reaction reactor is located downstream of a pretreatment zone. Lewis ‘233 teaches a cyanide waste water treatment method having a reaction reactor (“tanks…contain a bed of activated carbon…for enhancing the absorption of heavy metal components while catalytically oxidizing the cyanide”) (Lewis ‘233, see C4/L22-29) located downstream of a pretreatment zone (pH control) (Lewis ‘233, see C4/L15-20) (Lewis ‘233, see annotated Fig. 1 of process). 

    PNG
    media_image2.png
    713
    1055
    media_image2.png
    Greyscale
Annotated Fig. 1

 




Claim Objections
Claims 1-20 are objected to because of the following informalities: 
	Claim 1 recites “the cyanide-containing water” in line 11, consider rephrasing to -- the cyanide-containing liquid -- for clarity and consistency.
	Claim 10 recites “the cyanide-containing water” in line 9, consider rephrasing to -- the cyanide-containing liquid -- for clarity and consistency. 
 	Dependent claims are objected to due to dependency from objected claims 1 & 10. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 5-9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (USPN 8,727,007) in view of Lewis (USPN 6,214,233, hereafter referred to as '233, cited in previous OA) and further in view of Knorre (USPN 4,416,786, cited in IDS).
	Regarding claim 1, Lewis teaches a method for treating contaminant-containing liquids in waste water (C1/L15-19) comprising the steps of: a) subjecting contaminant-containing liquid to a pretreatment in a pretreatment zone wherein at least a specified pH and a specified temperature are established, the pretreatment forming a base liquid (fig. 3, pretreatment zone 36 subjecting waste water liquid wherein at least a specified pH 44 and specified temperature (suggested see abstract, lines 5-6)); b) the base liquid in at least one reaction reactor (fig. 3, pretreatment zone and reaction reactor 36 (considered as one tank)); c) providing a first amount an oxidizing agent to the at least one reaction reactor and admixing the base liquid in the at least one reaction reactor with at least the oxidizing agent, thereby initiating an oxidation reaction of the liquid (fig. 3, first amount of oxidizing agent 42 in at least one reaction reactor 36 admixing the base liquid 38 in the reactor initiating an oxidation reaction; C8/L36-39), d) transferring liquid from the at least one reaction reactor as intermediate liquid into at least one process reactor located downstream from the at least one reaction reactor (fig. 3, transferring the liquid from the at least one reaction reactor 36 as an intermediate liquid into one of process reactor 20; C6/L41-44), e) providing a second amount the oxidizing agent to the at least one process reactor, the second amount of the oxidizing agent being provided to the at least one process reactor being independent of the first amount of the oxidizing agent provided to the at least one reaction reactor (fig. 3, second amount of oxidizing agent 48 added to at least one process reactor 20, the second amount of oxidizing agent 48 independent of the first amount of oxidizing agent 48 provided to the at least one reaction reactor 36), the processing reactor having conditions under which the oxidation reaction initiated in the at least one reaction reactor is able to proceed C9/L33-37 teaches oxidizing chemical (or agent) 48…to remove additional contaminants), forming a process liquid; f) maintaining at least periodically a continuous liquid stream (C20/L1-3 teaches filter 20 (process reactor) open to allow (the time to open from the reactor is considered “at least periodically”)…to flow back (the flow between reactors is considered “a continuous liquid stream”)), wherein: fa) the base liquid is transferred continuously from the pretreatment zone into the at least one reaction reactor (C9/L29-30 teaches pipes, valves, fittings, additionally, C9/L48-50 teaches pumping between tanks, it is suggested that the pumping flow between pipe connections is continuous from reactor to reactor); fb) the intermediate liquid is transferred continuously from the at least one reaction reactor into the at least one process reactor (C9/L29-30 teaches pipes, valves, fittings, additionally, C9/L48-50 teaches pumping between tanks, it is suggested that the pumping flow between pipe connections is continuous from reactor to reactor); and fc) the process liquid is withdrawn continuously from the at least one process reactor (C9/L29-30 teaches pipes, valves, fittings, additionally, C9/L48-50 teaches pumping between tanks, it is suggested that the pumping flow between pipe connections is continuous from reactor to reactor).  

	Lewis does not teach treating cyanide-containing water and transferring the base liquid from the pretreatment zone to at least one reaction reactor located downstream from the pretreatment zone and providing the oxidizing agents in a controlled manner. 
	‘233 teaches a waste water stream containing cyanide (abstract, lines 1-5) having a pretreatment zone transferring a base liquid to a reaction reactor located downstream from the pretreatment zone (fig. 2 shows pH adjustment tank 34 and absorber 40; the pH adjustment tank is considered the pretreatment zone and the absorber is considered the reaction tank; col. 2, lines 32-36 teaches the oxygenated waste water is passed through a bed of pretreated adsorption material to oxidize the cyanide bearing compounds in the waste water and adsorb the heavy metal in the waste water onto the surface of the adsorption material; col. 10, lines 54-57 teaches continuous operation). 	
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to utilize the method of Lewis for treating cyanide because it is known that removing cyanide from waste water requires oxidizing cyanide bearing compounds (‘233, C2/L43-48; Lewis, abstract, lines 5-6).
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lewis to use two separate tanks for pretreatment zone and reaction reactor as taught by ‘233 because one of ordinary skill in the art would have been motivated to have an additional tank for temporary storage (‘233, col. 5, lines 65-66).     

	The combination of Lewis and ‘233 do not explicitly teach providing the oxidizing agents in a controlled manner. 
	Knorre teaches a process for treating waste water streams (abstract, lines 1-10) providing the oxidizing agents in a controlled manner (C5/L5-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second oxidizing chemicals of Lewis so that said oxidizing chemicals are added at controlled amount as taught by Knorre because one of ordinary would have been motivated to add the necessary amount of hydrogen peroxide (Knorre, C1/L14-16).

	Regarding claim 2, Lewis, ‘233 and Knorre teach the method as claimed in claim 1, wherein the oxidizing agent is hydrogen peroxide (Lewis, C8/L41-42 teaches hydrogen peroxide). 
	
Lewis, C8/L16-19 teaches oxidizing chemical; the configuration of oxidizing agent 42 in reaction reactor 36 suggests demand-dependently).  

	Regarding claim 18, Lewis, ‘233 and Knorre teach the method as claimed in claim 5, wherein the oxidizing agent is hydrogen peroxide (Lewis, C8/L41-42 teaches hydrogen peroxide).

	Regarding claim 6, Lewis, ‘233 and Knorre teach the method as claimed in claim 1.
	Lewis does not teach wherein the base liquid and/or the intermediate liquid and/or the process liquid is returned into the pretreatment zone by means of an analytical circuit facility, the analytical circuit facility ascertaining the cyanide concentration in the liquid returned into the pretreatment zone.  
	‘233 teaches wherein the base liquid and/or the intermediate liquid and/or the process liquid is returned into the pretreatment zone by means of an analytical circuit facility the analytical circuit facility ascertaining the cyanide concentration in liquid returned to the pretreatment zone (fig. 2 shows recycle line going to pretreatment 34 from the reaction reactor 40 and process reactor 42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lewis by adding a recycle circuit and connecting to the pretreatment zone as taught by Lewis because one of ordinary skill in the art would be motivated to prevent contaminated water containing hazardous chemicals from going to municipal water authorities (Lewis, col. 7, lines 59-61). 

	Regarding claim 7, Lewis, ‘233 and Knorre teach the method as claimed in claim 1.

	‘233 teaches wherein the process liquid is returned demand-dependently into the pretreatment zone  (fig. 2 shows recycle line going to pretreatment 34 from the reaction reactor 40 and process reactor 42; C7/L55-63 teaches the effluent from absorber tank 40 then proceeds through open valves 60, 74 and 72, while valve 68 is maintained closed, consequently, the final effluent is directed through tank 62 from which it can be discharged through the outlet system, generally designated by the numeral 92 where the effluent is of a quality that can be readily handled by a municipal water authority, on the other hand, if this water is to be recycled to the process area, valve 72 is closed and valve 68 is opened).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lewis by adding a recycle circuit and connecting to the pretreatment zone as taught by Lewis because one of ordinary skill in the art would be motivated to prevent contaminated water containing hazardous chemicals from going to municipal water authorities (Lewis, col. 7, lines 59-61). 

	Regarding claim 8, Lewis, ‘233 and Knorre teach the method as claimed in claim 1, wherein the process liquid on withdrawal is transferred at least partly into a storage vessel (Lewis, fig. 3, storage tank 72; C10/L42-44).
	Lewis does not teach the liquid from the storage vessel is returned demand-dependently into the pretreatment zone.  
	‘233 teaches the liquid from the liquid from the storage vessel is returned demand-dependently into the pretreatment zone (fig. 2 shows recycle line going to pretreatment 34 from the storage tank 62; C7/L55-63 teaches the effluent from absorber tank 40 then proceeds through open valves 60, 74 and 72, while valve 68 is maintained closed, consequently, the final effluent is directed through tank 62 from which it can be discharged through the outlet system, generally designated by the numeral 92 where the effluent is of a quality that can be readily handled by a municipal water authority, on the other hand, if this water is to be recycled to the process area, valve 72 is closed and valve 68 is opened).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lewis by adding a recycle circuit and connecting to the pretreatment zone as taught by Lewis because one of ordinary skill in the art would be motivated to prevent contaminated water containing hazardous chemicals from going to municipal water authorities (Lewis, col. 7, lines 59-61). 

	Regarding claim 9, Lewis, ‘233 and Knorre teach the method as claimed in claim 1, wherein the pH in the continuous liquid stream is held largely constant (Lewis, fig. 3, pH from acid storage 44 and 50; it is suggested in fig. 3 that the pH is held constant in continuous liquid streams by the configuration of piping from the reaction reactor 36 to the process reactor 20).  

Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (USPN 8,727,007) in view of Lewis (USPN 6,214,233, hereafter referred to as '233, cited in previous OA) in view of Knorre (USPN 4,416,786, cited in IDS) and further in view of Domville (USPN 5,093,007, cited in IDS).
	Regarding claim 3, Lewis, ‘233 and Knorre teach the method as claimed in claim 1, the combination of references do not teach wherein additionally a catalyst is added demand-dependently to the at least one reaction reactor. 
	Domville teaches a process for removal of contaminants from wastewater (abstract, lines 1-4) wherein additionally a catalyst (fig. 1, catalyst 18 added in addition to the oxidizing agent 28; C10/L49-51; C10/L20-22) is added demand-dependently to the at least one reaction reactor fig. 1, catalyst 18 added to at least one reaction reactor 20, the configuration of the catalyst added into the reaction reactor is considered demand-dependent).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reaction reactor of Lewis by adding a catalyst in addition to the oxidizing agent as taught by Domville because it is known that a catalyst such as copper helps to accelerate oxidation of contaminants such as cyanide (Domville, C11/L67-C12/L5). 

	Regarding claim 4, Lewis, ‘233, Knorre and Domville teach the method as claimed in claim 3, the combination of references do not teach wherein the catalyst is copper in the form of a copper sulfate solution (Domville, C2/L25-28 & C10/L42-46).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (USPN 8,727,007) in view of Lewis (USPN 6,214,233, hereafter referred to as '233, cited in previous OA) in view of Knorre (USPN 4,416,786, cited in IDS) and further in view of Vickell (USPN 5,676,846). 
	Regarding claim 19, Lewis, ‘233 and Knorre teach the method as claimed in claim 9 the combination of references do not teach wherein the pH in the continuous liquid stream is held largely constant in a range between 9 and 10, and/or the temperature of the liquid stream is held largely constant in a range between 40°C and 60°C.  
	Vickell teaches the temperature of the liquid stream is held largely constant in a range between 40°C and 60°C (C4, L12-18 teaches any suitable commercially available source of the magnesium ion as indicated above, such as magnesium sulphate heptahydrate can be used. It is generally added to the aqueous effluent containing the cyanide at a pH of 8 to 13 and at a temperature with range of 3.degree. to 100.degree. C., preferably between 10.degree. C. to 60.degree. C. and more preferably 15.degree. to 30.degree. C.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the undisclosed temperature of Lewis by having a temperature between . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (USPN 8,727,007) in view of Lewis (USPN 6,214,233, hereafter referred to as '233, cited in previous OA) in view of Knorre (USPN 4,416,786, cited in IDS) and further in view of Huang (USPN 4,746,443, cited in previous OA) and by evidence of Dvorscek (USPN 4,802,995).
	Regarding claim 20, Lewis, ‘233 and Knorre teach the method as claimed in claim 1, the combination of references do not teach further comprising the step of controlling the temperature of the base liquid while it is transferred from the pretreatment zone to the at least one reaction reactor.   
	Huang teaches a waste water treatment system (abstract, lines 1-4) having a step of controlling the temperature of the base liquid while it is transferred from the pretreatment zone to the at least one reaction reactor (fig. 1 shows heat exchanger 19, reactor 25 and container 3; container is considered the pretreatment tank because it includes adjustment of pH with waste water prior to entering the reaction tank). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the undisclosed temperature of Lewis by controlling the temperature of the base liquid as taught by Haung because one of ordinary skill in the art would have been motivated to decompose specific contaminants in waste water (Hunag, C3/L48-50 teaches decomposing bentazon (contaminant)). Additionally it is known by evidence of Dvorscek that cyanide decomposes in water above a critical temperature (Dvorscek, abstract, lines 7-9).

Claims 10-11 & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (USPN 8,727,007) in view of Lewis (USPN 6,214,233, hereafter referred to as '233, cited in previous OA).
	Regarding claim 10, Lewis teaches a plant for treating cyanide-containing liquids (contaminants in waste water) (C1/L15-19; the method of Lewis is capable of “treating cyanide-containing liquids” because the method of Lewis teaches all the steps that are used for treating cyanides & cyanide is typically found in waste water by evidence of ‘233; see ‘233, abstract, lines 1-5) comprising: a) a pretreatment zone, in which cyanide-containing liquid can be subjected to a pretreatment wherein at least a specified pH and a specified temperature can be established, the pretreatment forming a base liquid (fig. 3, pretreatment zone 36 subjecting waste water liquid wherein at least a specified pH 44 and specified temperature (suggested see abstract, lines 5-6)); b) at least one reaction reactor and a pretreatment zone (fig. 3, pretreatment zone and reaction reactor 36 (considered as one tank)); c) a first line to provide a first amount of an oxidizing agent to the at least one reaction reactor, wherein the base liquid transferred from the pretreatment zone can be admixed at least with an the first amount of oxidizing agent, thereby initiating an oxidation reaction of cyanides in the cyanide-containing water in the at least one reaction reactor (fig. 3, first line of oxidizing agent 42 in at least one reaction reactor 36 admixing the base liquid 38 in the reactor initiating an oxidation reaction; C8/L36-39); d) liquid from the at least one reaction reactor can be transferred as intermediate liquid into at least one process reactor (fig. 3, transferring the liquid from the at least one reaction reactor 36 as an intermediate liquid into one of process reactor 20; C6/L41-44), e) a second line providing a second amount of the oxidizing agent to the at least once process reactor, the second amount of the oxidizing agent being independent of the first amount of the oxidizing agent (fig. 3, second line of oxidizing agent 48 added to at least one process reactor 20, the second amount of oxidizing agent 48 independent of the first amount of oxidizing agent 48 provided to the at least one reaction reactor 36), and further C9/L33-37 teaches oxidizing chemical (or agent) 48…to remove additional contaminants), forming a process liquid; f) a continuous liquid stream is at least periodically maintained (C20/L1-3 teaches filter 20 (process reactor) open to allow (the time to open from the reactor is considered “at least periodically”)…to flow back (the flow between reactors is considered “a continuous liquid stream”)), by means of a pump system (C9/L48-50 teaches pumping) wherein: fa) the base liquid is transferred continuously from the pretreatment zone into the at least one reaction reactor (C9/L29-30 teaches pipes, valves, fittings, additionally, C9/L48-50 teaches pumping between tanks, it is suggested that the pumping flow between pipe connections is continuous from reactor to reactor); fb) the intermediate liquid is transferred continuously from the at least one reaction reactor into the at least one process reactor (C9/L29-30 teaches pipes, valves, fittings, additionally, C9/L48-50 teaches pumping between tanks, it is suggested that the pumping flow between pipe connections is continuous from reactor to reactor); and fc) the process liquid is withdrawn continuously from the at least one process reactor (C9/L29-30 teaches pipes, valves, fittings, additionally, C9/L48-50 teaches pumping between tanks, it is suggested that the pumping flow between pipe connections is continuous from reactor to reactor).  
	Lewis does not teach one reaction reactor located downstream from the pretreatment zone.
	‘233 teaches a waste water stream containing cyanide (abstract, lines 1-5) having a reaction reactor located downstream from the pretreatment zone (fig. 2 shows pH adjustment tank 34 and absorber 40; the pH adjustment tank is considered the pretreatment zone and the absorber is considered the reaction tank; col. 2, lines 32-36 teaches the oxygenated waste water is passed through a bed of pretreated adsorption material to oxidize the cyanide bearing compounds in the waste water and adsorb the heavy metal in the waste water onto the surface of the adsorption material; col. 10, lines 54-57 teaches continuous operation). 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Lewis to use two separate tanks for pretreatment zone and reaction reactor as taught by ‘233 because one of ordinary skill in the art would have been motivated to have an additional tank for temporary storage (‘233, col. 5, lines 65-66).     

	Regarding claim 11, Lewis and ‘233 teach the plant as claimed in claim 10, wherein the oxidizing agent is hydrogen peroxide (Lewis, C8/L41-42 teaches hydrogen peroxide). 

	Regarding claim 14, Lewis and ‘233 teach the plant as claimed in claim 10, wherein a pH modifier by means of a pH metering facility, and/or an oxidizing agent by means of an oxidizing agent metering facility, is added demand-dependently to the at least one process reactor (Lewis, C8/L16-19 teaches oxidizing chemical; fig. 3, oxidizing chemical storage 42 (oxidizing agent metering facility); the configuration of oxidizing agent 42 in reaction reactor 36 suggests demand-dependently).  

	Regarding claim 15, Lewis and ‘233 teach the plant as claimed in claim 10.
	Lewis does not teach wherein the base liquid and/or the intermediate liquid and/or the process liquid is returned into the pretreatment zone by means of an analytical circuit facility, the analytical circuit facility being able to ascertain the cyanide concentration in the liquid returned into the pretreatment zone.  
	‘233 teaches wherein the base liquid and/or the intermediate liquid and/or the process liquid is returned into the pretreatment zone by means of an analytical circuit facility, the analytical circuit facility being able to ascertain the cyanide concentration in the liquid returned into the fig. 2 shows recycle line going to pretreatment 34 from the reaction reactor 40 and process reactor 42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Lewis by adding a recycle circuit and connecting to the pretreatment zone as taught by Lewis because one of ordinary skill in the art would be motivated to prevent contaminated water containing hazardous chemicals from going to municipal water authorities (Lewis, col. 7, lines 59-61). 

	Regarding claim 16, Lewis and ‘233 teach the plant as claimed in claim 10, 
	Lewis does not teach wherein the process liquid can be returned demand-dependently via a recycle system into the pretreatment zone.  
	‘233 teaches wherein the process liquid is returned demand-dependently via a recycle system into the pretreatment zone (fig. 2 shows recycle line going to pretreatment 34 from the reaction reactor 40 and process reactor 42; C7/L55-63 teaches the effluent from absorber tank 40 then proceeds through open valves 60, 74 and 72, while valve 68 is maintained closed, consequently, the final effluent is directed through tank 62 from which it can be discharged through the outlet system, generally designated by the numeral 92 where the effluent is of a quality that can be readily handled by a municipal water authority, on the other hand, if this water is to be recycled to the process area, valve 72 is closed and valve 68 is opened).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Lewis by adding a recycle circuit and connecting to the pretreatment zone as taught by Lewis because one of ordinary skill in the art would be motivated to prevent contaminated water containing hazardous chemicals from going to municipal water authorities (Lewis, col. 7, lines 59-61). 

Lewis, fig. 3, storage tank 72; C10/L42-44).
	Lewis does not teach the storage vessel into which the process liquid on withdrawal is at least partly transferrable, and liquid from the storage vessel is returned demand-dependently into the pretreatment zone.  
	‘233 teaches a storage vessel into which the process liquid on withdrawal is at least partly transferrable, and liquid from the storage vessel is returned demand-dependently into the pretreatment zone (fig. 2 shows recycle line going to pretreatment 34 from the storage tank 62; C7/L55-63 teaches the effluent from absorber tank 40 then proceeds through open valves 60, 74 and 72, while valve 68 is maintained closed, consequently, the final effluent is directed through tank 62 from which it can be discharged through the outlet system, generally designated by the numeral 92 where the effluent is of a quality that can be readily handled by a municipal water authority, on the other hand, if this water is to be recycled to the process area, valve 72 is closed and valve 68 is opened).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Lewis by adding a recycle circuit and connecting to the pretreatment zone as taught by Lewis because one of ordinary skill in the art would be motivated to prevent contaminated water containing hazardous chemicals from going to municipal water authorities (Lewis, col. 7, lines 59-61). 

Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (USPN 8,727,007) in view of Lewis (USPN 6,214,233, hereafter referred to as '233, cited in previous OA) and further in view of Domville (USPN 5,093,007, cited in IDS). 
	Regarding claim 12, Lewis and ‘233 teach the plant as claimed in claim 10, the combination of references do not teach wherein additionally a catalyst by means of a catalyst metering facility can be added demand-dependently to the at least one reaction reactor. 
abstract, lines 1-4) wherein additionally a catalyst (fig. 1, catalyst 18 added in addition to the oxidizing agent 28; C10/L49-51; C10/L20-22) is added demand-dependently to the at least one reaction reactor (fig. 1, catalyst 18 added to at least one reaction reactor 20, the configuration of the catalyst added into the reaction reactor is considered demand-dependent).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reaction reactor of Lewis by adding a catalyst in addition to the oxidizing agent as taught by Domville because it is known that a catalyst such as copper helps to accelerate oxidation of contaminants such as cyanide (Domville, C11/L67-C12/L5). 

	Regarding claim 13, Lewis, ‘233 and Domville teach the plant as claimed in claim 12, the combination of references do not teach wherein the catalyst is copper in the form of a copper sulfate solution (Domville, C2/L25-28 & C10/L42-46).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
  /NAM X NGUYEN/  Supervisory Patent Examiner, Art Unit 1778